DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 objected to because of the following informalities:  Claim 24 ends with s semi-colon (;) rather than a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hepner [4235220].
With respect to claims 23 and 24, Hepner disclose: A commercial cooking equipment exhaust hood system, comprising: a hood structure (50) including a rear 
{cl. 24} The commercial cooking equipment exhaust system of claim 23, wherein exhaust gases move laterally along the front section of the hood structure [see FIG 3]. The lateral direction is interpreted with its known intended meaning, and it therefore is seen in Hepner that the flow of exhaust flows at least laterally through the charcoal filer (60) before exiting, wherein (60) is located more toward the interpreted front section of Hepner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepner [4235220], further in view Buschman [3678653].
With respect to claim 25, Hepner discloses the invention as substantially claimed however does not disclose the electrostatic precipitator. Buschman makes up for these deficiencies by teaching: The commercial cooking equipment exhaust system of claim 23, wherein the at least one filtration device comprises an electrostatic precipitator (10, 11) [see FIG 2, col 3, line 55-col 4, line 46]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Hepner with the teachings Buschman because Buschman provides an alternative filtration system comparable to a charcoal filter in functionality that will also allow collecting of contaminants in an exhaust flow path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/7/2021